Title: To John Adams from Samuel Fitch, 29 March 1788
From: Fitch, Samuel
To: Adams, John


          
            Putman Street No. 21. Putman Sqare. March. 29th. 1788
          
          Mr Fitch presents his Compliments to Mr Adams. & begs Leave to Remind him That the latter End of the Year 1774 & very early in 1775 Mr. Adams borrowed of him the first Volumes of the Year Books. The Laws of Connecticut. and New Jersey. (with the Charters of each prefixed) & Smiths Historory of New York: as Mr Adams hath, doubtless, these Books. Mr Fitch would be much Obliged to him for the Return of them, by Callahan upon his next return to London, (if he hath them not here): as the want of the Year Books in particular breaks his Sett— Mr Fitch wishes Mr Adams & Family A prosperous Voyage. & Safe Arrival in America
        